Citation Nr: 1121260	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air Force from July 1959 to April 1972.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board notes that the issues originally before the Board included entitlement to a TDIU along with whether the appellant had submitted new and material evidence sufficient to reopen a claim for entitlement to service connection for a low back disability.  In a Decision/Remand of June 2010, the Board found that new and material evidence was received and granted service connection for a low back disability.  The remaining issue, that of entitlement to a TDIU, was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The claim has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the appellant has come before the VA asking that a total disability based on individual unemployability due to her service-connected disabilities be assigned.  In conjunction with her claim, the Board remanded the issue to the AMC so that the appellant could be evaluated and a medical determination made as to whether she was capable of employment.  Said examination was accomplished in August 2010.  Upon completion of the examination, the examiner wrote the following:

Work Limitations:  Sedentary work, but would need to be able to change position (alternate standing and sitting as needed) at will due to back pain with prolonged sitting.  She would need to work in a quiet environment away from background noise, to work in an environment free from noxious fumes.

Able to Perform Substantial Gainful Employment:  Work limitations are noted above.  It is the understanding of the undersigned that the above restrictions are consistent with less than sedentary work due to the need to change position at will.  However, will defer to the expertise of the rater concerning the legal definition of sedentary work.

Here, the Board is unclear as to what the VA examiner meant by "less than sedentary work".  The Board is also unclear as to whether the VA examiner is stating that the appellant could perform sedentary work, or whether the examiner is stating that, given the Veteran's service-connected disabilities (and the restrictions produced by those conditions), the appellant could not perform sedentary work, or whether she is stating that, given her service-connected disabilities (and the restrictions produced by those conditions), the appellant could only work part-time in a job that did not impinge on her service-connected disabilities.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes that the examination results are inadequate.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Specifically, upon review of the information given by the August 2010 VA medical examiner, the Board still does not know, either positively or negatively, whether all of the appellant's service-connected disabilities prevent or prohibit her from obtaining and maintaining gainful employment.  Hence, the claim must be returned to the AMC so that additional clarification may be obtained.  

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO/AMC for the following actions: 

1.  The RO/AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) are fully complied with and satisfied as to the issue on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting TDIU claims (to include the granting of a TDIU claim pursuant to 38 C.F.R. § 4.16(b) (2010) (extraschedular)).  

2.  The AMC/RO should contact the appellant and ask that she provide medical records or identify all sources of medical treatment, to include VA treatment, received since January 2010 for all of her service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The AMC/RO should specifically ask whether the appellant has obtained any medical treatment via TRICARE, and if so, the names of those medical providers, or via the US Army Reserve Center medical facility at Fort Snelling.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records himself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2010).

3.  The AMC/RO should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to her employability, the appellant should be asked to provide the names and addresses of businesses where she has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.

4.  After the above development has been accomplished, return the Veteran's claims file to the VA examiner who performed the August 25, 2010 Compensation and Pension Examination for review and clarification.  

The examiner is requested to provide a more definitive medical statement as to whether the appellant's service-connected disabilities prevent her from obtaining and maintaining gainful employment.  
      
The examiner is particularly requested to clarify her statement that the identified restrictions were "consistent with less than sedentary work" and to explain what is meant by "less than sedentary work".  

The examiner is requested to state if the appellant could perform sedentary work.  

The examiner is further requested to state whether, given the Veteran's service-connected disabilities (and the restrictions produced by those conditions), the appellant could not perform sedentary work.  

The examiner is requested to explain if, given the Veteran's service-connected disabilities (and the restrictions produced by those conditions), the appellant could only work part-time in a job that did not impinge on her service-connected disabilities.  

A rationale is requested for all opinions rendered.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

All documents prepared by the examiner should be included in the claims folder for future review.  

5.  If, and only if, the August 2010 VA examiner is unavailable, should the RO schedule the Veteran for appropriate examination(s) to provide an assessment as to the effect of her service-connected disabilities on the her ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

The examiner should render an opinion as to whether the appellant's service-connected disabilities prevent the appellant from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents the appellant from being gainfully employed.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

6.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  The RO/AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO/AMC.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


